DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich et al. (US 8,997,446 B2), hereinafter Dietrich, in view of Suzuki et al. (US 4,718,223 A), hereinafter Suzuki.
Regarding claim 1, Dietrich teaches a fruit harvesting robotic system (Shown in Fig. 1) comprising:
a vacuum generating device (V);
a robotic arm (35);
a harvesting device (100) coupled to the robotic arm and comprising:
an end effector having an inlet (35a);
a vacuum tube (112) coupled to the inlet of the end-effector and to the vacuum generating device, wherein the vacuum generating device is configured to generate a vacuum environment in the vacuum tube, and wherein the inlet of the end-effector has a size that allows fruit of a particular type to pass through the inlet and enter the vacuum environment in the vacuum tube,

a deceleration structure (106) configured to decelerate fruit that has traversed at least a portion of the vacuum environment without damaging fruit.
Dietrich does not teach a controller that positions the inlet of the end-effector near a fruit to separate it from the tree.
Suzuki teaches a controller configured to perform operations comprising: causing the robotic arm to move the harvesting device to position the inlet of the end-effector within a predetermined distance from a fruit attached to a tree, wherein the vacuum environment generates an airflow through the inlet, thereby inducing a force to be applied to the fruit, pulling the fruit through the inlet into the vacuum tube and separating the fruit from the tree (Col. 5 lines 14-43 teach the control unit guiding an end-effector with a suction opening to harvest fruit).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a controller to position the end-effector near fruit as taught by Suzuki in the harvesting system of Dietrich in order to reduce the burden on operators.
Regarding claim 4, Dietrich of the combination as set forth above teaches the harvester further comprising: 
a bin filling mechanism comprising a pivotable door configured to rotate about a pivot (Fig. 20 shows distributor 614 (door) with an arrow indicating rotation around a point); and
a bin (608) positioned underneath the pivotable door, wherein the pivotable door is disposed below the deceleration structure such that fruit falls onto the pivotable door after being decelerated by the deceleration structure, thereby causing the pivotable door to rotate about the pivot and allowing the fruit to enter the bin (Fig. 20 shows fruit leaving the decelerator 618 and falling on the door before reaching the bin 608).
Regarding claim 7, the combination of Dietrich in view of Suzuki as set forth above discloses the claimed invention except for the harvesting device having a second vacuum tube. It would have been obvious to one of ordinary skill in the art before the effective filing date to provide more than one vacuum tube as needed in order to transfer the fruit to the specified final location, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, the combination of Dietrich in view of Suzuki as set forth above discloses the claimed invention except for the two vacuum blowers having different suction power. It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the two vacuum blowers with different suction power in order to supply different transport properties for different purposes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, the combination of Dietrich in view of Suzuki as set forth above discloses the claimed invention except for the second vacuum blowers having lower suction power than the first vacuum blower. It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the second blower with lower suction power to suit the need for lowered velocity of the fruit, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dietrich et al. (US 8,997,446 B2), hereinafter Dietrich, in view of Suzuki et al. (US 4,718,223 A), hereinafter Suzuki, further in view of Kunzler et al. (US 2013/0064611 A1), hereinafter Kunzler.
Regarding claim 2, the combination of Dietrich in view of Suzuki as set forth above teaches where the deceleration structure is disposed within the vacuum environment, rather than outside of the vacuum. 
Kunzler teaches wherein the deceleration structure is disposed outside of the vacuum environment and configured to decelerate fruit that has exited the vacuum environment through the outlet mechanism (Fig. 11 shows a deceleration structure including an abutment screen 170 and rotating vane wheel 175, where the wheel is outside of the vacuum).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the harvester by placing the deceleration structure outside of the vacuum environment as taught by Kunzler in order to safely decelerate the fruit in a neutral pressure environment.

Claims 13, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich et al. (US 8,997,446 B2), hereinafter Dietrich, in view of Suzuki et al. (US 4,718,223 A), hereinafter Suzuki, further in view of Kunzler et al. (US 2013/0064611 A1), hereinafter Kunzler, and Mitchell (US 20010037636 A1).
Regarding claim 13, the combination of Dietrich in view of Suzuki as set forth above does not teach a conveyor belt after the harvesting device that comprises cleats.
Kunzler teaches the harvesting device further comprising: a conveyor belt configured to receive fruit that has passed through the harvesting device (Fig. 11 shows conveyor belt 180 receiving the fruit).
However, Kunzler fails to teach the conveyor having a plurality of cleats that form a pocket.
Mitchell teaches wherein the conveyor belt comprises a plurality of cleats disposed thereon, wherein each pair of cleats form a pocket therebetween configured to receive at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the conveyor as taught by Kunzler to the harvesting device of Dietrich in view of Suzuki in order to move the harvested crop to its specified location.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the plurality of cleats of Mitchell’s invention to the conveyor after the harvesting device of Dietrich in view of Suzuki further in view of Kunzler in order to prevent damage to or movement of the fruits.
Regarding claim 15, Mitchell of the combination as set forth above teaches wherein cleats of the plurality of cleats are covered with respective padding layers made of a visco-elastic material ([0039] teaches the cleats are resiliently deformable and flexible).
Regarding claim 17, the combination of Dietrich in view of Suzuki as set forth above does not teach a conveyance device after the harvesting device with two parallel conveyor belts.
Kunzler teaches a conveyance device coupled to the harvesting device and configured to convey fruit that passes through the harvesting device to a bin (Fig. 11 shows conveyor 180 that receives fruit after the harvesting device and [0034] teaches conveying fruit to a bin), wherein the conveyance device comprises:
a first conveyor belt (180).
However, Kunzler does not teach a second conveyor belt parallel to the first.
Mitchell teaches a second conveyor belt parallel to the first conveyor belt, such that the first conveyor belt and the second conveyor belt sandwich fruit that passes through the harvesting device (Figs. 3-4 show parallel conveyors 24 and 25).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the second conveyor of Mitchell’s invention to the conveyor after the harvesting device of Dietrich in view of Suzuki further in view of Kunzler in order to securely convey the fruit without slippage.

Claims 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich et al. (US 8,997,446 B2), hereinafter Dietrich, in view of Suzuki et al. (US 4,718,223 A), hereinafter Suzuki, further in view of Kunzler et al. (US 2013/0064611 A1), hereinafter Kunzler, and Mitchell (US 20010037636 A1) and Hosch et al. (US 7,874,419 B2), hereinafter Hosch.
Regarding claim 16, the combination of Dietrich in view of Suzuki further in view of Kunzler and Mitchell does not teach the conveyor belt is made of a series of links.
Hosch teaches wherein the conveyor belt is made of a series of links, each link having disposed thereon a respective padding layer made of a visco-elastic material (Fig. 2 shows plastic conveyor belt 35 made of links 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the conveyor belt made of a series of links in Hosch’s invention to the harvesting device of Dietrich in view of Suzuki, Kunzler, and Mitchell in order to use a well-known method of conveying objects on a belt.
Regarding claim 18, the combination of Dietrich in view of Suzuki further in view of Kunzler and Mitchell does not teach hinges disposed between links of the two conveyors.
Hosch teaches wherein each of the first conveyor and the second conveyor belt comprises a plurality of links (Fig. 2 shows belt 35 made of links 52), wherein the conveyance device further comprises:

It would have been obvious to one of ordinary skill in the art before the effective filing date to have included links, hinges, and rollers as taught by Hosch to the conveyor belt of Dietrich in view of Suzuki further in view of Kunzler and Mitchell in order to use a well-known type of conveyor.
Regarding claim 19, Hosch of the combination as set forth above teaches wherein a first link and a second link of the plurality of links are coupled to each other at a hinge such that the hinge allows for relative rotation between the first link and the second link about the hinge (Fig. 2 shows bending between the links 52 at hinges 54 on the bottom conveyor run).
Regarding claim 20, Mitchell of the combination as set forth above teaches wherein the first conveyor belt and the second conveyor belt are made of an elastic material and are configured to envelop and reduce slippage of the conveyed fruit ([0039] teaches the conveyor belts are molded from rubber with resiliently deformable, flexible projections that envelop the conveyed fruit).

Allowable Subject Matter
Claims 3, 5-6, 8-9, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bryan, Jr. et al. (US 2012/0155974 A1) discloses a decelerator for a pneumatic tube system with a conveyor to pick up and hold bins that are filled with fruit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        

/MATTHEW IAN NEAL/Examiner, Art Unit 3671